The petition by the state of Connecticut for certification for appeal from the Appellate Court, 70 Conn. App. 488 (AC 20485), is granted, limited to the following issue:
*930The Supreme Court docket number is SC 16835.
Harry Weller, senior assistant state’s attorney, in support of the petition.
Annacarina DelMastro, assistant public defender, in opposition.
Decided September 19, 2002
“Did the Appellate Court properly conclude that the defendant had first and sixth amendment rights that the trial court must consider during a hearing pursuant to General Statutes § 54-56d (k) (2) and State v. Garcia, 233 Conn. 44, 658 A.2d 947 (1995)?”